NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

EMILIO GARCIA-LARA,                              No. 13-70638

               Petitioner,                       Agency No. A087-041-379

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Emilio Garcia-Lara, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying adjustment of status. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law. Garfias-Rodriguez


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 702 F.3d 504, 512 n.6 (9th Cir. 2012) (en banc). We grant the petition

for review and remand.

      The agency erred in concluding that the holding in Matter of Briones, 24 I.

& N. Dec. 355 (BIA 2007), applied retroactively to render Garcia-Lara ineligible

to adjust status. See Acosta-Olivarria v. Lynch, 799 F.3d 1271, 1275-77 (9th Cir.

2015); Garfias-Rodriguez, 702 F.3d at 520 (holding that analysis under

Montgomery Ward & Co., Inc. v. FTC, 691 F.2d 1322 (9th Cir. 1982), is necessary

to determine retroactive effect of Briones). Like the petitioner in Acosta-Olivarria

v. Lynch, Garcia-Lara applied for adjustment of status in the 21-month window

between Acosta v. Gonzales, 439 F.3d 550 (9th Cir. 2006) (permitting adjustment

of status for an alien inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I)), and

Briones, when it was reasonable for Garcia-Lara to rely on our decision in Acosta.

See Acosta-Olivarria, 799 F.3d at 1275-77. As there is no significant factual basis

to distinguish Garcia-Lara’s situation from the one presented in Acosta-Olivarria

for purposes of applying Montgomery Ward, we conclude that the BIA’s holding in

Briones does not apply retroactively to bar Garcia-Lara’s application for

adjustment under 8 U.S.C. § 1255(i). Accordingly, we remand to the agency to

adjudicate Garcia-Lara’s application for adjustment of status under 8 U.S.C.

§ 1255(i).


                                          2                                      13-70638
      In light of this disposition, we do not reach Garcia-Lara’s remaining

contentions, and we deny the government’s motion to remand as moot.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                    13-70638